DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 04/25/2022 have been entered. Claims 1-12 are currently pending. Applicant’s amendments are sufficient to overcome the 112(b) rejection of Claim 9 set forth in the Non-Final Office Action dated 02/01/2022. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0200450 (Shelley hereinafter).
Regarding claim 1, Shelley teaches a vacuum pump (¶ 1) that discloses a housing having an inlet and an outlet (Pump 106 will inherently have an inlet and outlet for the gases); at least one rotor arranged in the housing configured to convey a gaseous medium from the inlet to the outlet (¶ 11 and 13 detail the rotors intended by Shelley); a motor configured to rotate the rotor (Inherent of the pump of Shelley); a control device connected to the motor configured to control the motor (Controller 110 per ¶ 14-15); at least one sensor connected to the control device (Sensor 108 per ¶ 14-15), wherein the at least one sensor is configured to sense at least one operating parameter of the vacuum pump (¶ 14 details the sensing capabilities of the sensor 108); wherein the control device comprises a correlation module (¶ 15-18 all detail different sensing parameters but each sensed parameter is correlated to the pump speed), wherein the correlation module is configured to correlate the sensed at least one operating parameter with at least one critical parameter, and wherein the motor is controlled on the basis of the at least one critical parameter (Once the correlation of the sensed parameter to the pump speed is made, the motor is adjusted to obtain the desired pump speed).
Regarding claim 2, Shelley’s teachings are described above in claim 1 where Shelley further discloses that the at least one operating parameter is at least one of: inlet gas temperature, outlet gas temperature, inlet cooling medium temperature, outlet cooling medium temperature, rotational speed, motor output, cooling medium flow rate, vibration, inlet pressure, or outlet pressure (¶ 14 details the sensed parameters including vibration, various temperatures, and pressures listed while making it a design choice to sense other parameters).
Regarding claim 5, Shelley’s teachings are described above in claim 1 where Shelley further discloses that the correlation module correlates the at least one operating parameter and the at least one critical parameter by means of a correlation function (Some matter of correlation function is performed by Shelley to correlation the sensed parameter and the critical factor per ¶ 15-18).
Regarding claim 8, Shelley’s teachings are described above in claim 1 where Shelley further discloses that the vacuum pump does not comprise a sensor configured to measure the at least one critical parameter during operation of the vacuum pump (¶ 14-18 discloses that the sensor data is correlated to determine a new data point/relationship value). 
Regarding claim 9, Shelley’s teachings are described above in claim 1 where Shelley further discloses that the control device is configured to reduce the rotational speed of the rotor if the at least one critical parameter exceeds a predefined limit (¶ 17-18 disclose various control scenarios).
Regarding claim 10, Shelley’s teachings are described above in claim 1 where Shelley further discloses that when the at least one critical parameter falls below a predefined limit value, the rotational speed of the rotor is increased (¶ 14 discloses the use of increasing the rotor speed when critical values fall below a minimum). 
Regarding claim 11, Shelly teaches a method of operating a vacuum pump according to claim 1 (See above) that discloses measuring at least one operating parameter of the vacuum pump (Done with Sensor 108 per ¶ 14); correlating the measured at least one operating parameter with at least one critical parameter of the vacuum pump (¶ 15-18 detail the correlation of the sensed parameter with a motor speed to alter the pump to); comparing the determined at least one critical parameter with a predefined limit value (¶ 15-18 teach the correlated value is used to determine if the speeds need to increase or decrease); controlling the motor of the vacuum pump and adapting the speed of the motor as a function of the comparison performed (¶ 15-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0200450 (Shelley) in view of US 2003/0077187 (Kabasawa hereinafter). 
Regarding claim 3, Shelley’s teachings are described above in claim 1 where Shelley further discloses that the at least one rotor comprises a first rotor and a second rotor (Inherent of a roots style vacuum pump).
Shelley is silent with respect to the at least one critical parameter is at least one of a distance between the first rotor and the housing, a distance between the second rotor and the housing, a distance between the first rotor and the second rotor, or a bearing temperature.
However, Kabasawa teaches a turbomolecular pump that discloses factoring in the distance between a rotor and a sidewall (¶ 23, 37, and 38). The resultant combination would be such that the at least one critical parameter is at least one of a distance between the first rotor and the housing, a distance between the second rotor and the housing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method of Shelley with the distance detection of Kabasawa to ensure the rotors are not displacing during operation. 
Claims 4, 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0200450 (Shelley) in view of US 2006/0248031 (Kates hereinafter).
Regarding claim 4, Shelley’s teachings are described above in claim 1 but are silent with respect to wherein the correlation module correlates the at least one operating parameter and the at least one critical parameter by means of at least one of a regression algorithm, a fuzzy logic algorithm, or a machine learning algorithm.
However, Kates teaches a machine learning training application that discloses the use of a neural network as a targeted controller (Abstract and ¶ 3-9, 61). The resultant combination would be such that the controller of Shelley would be a neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Shelley with the neural network of Kates to allow for the controller to continually adapt to the running conditions of the pump system. 
Regarding claim 6, Shelley’s teachings are described above in claim 1 but are silent with respect to the correlation module comprises a recursive neural network and correlates the at least one operating parameter and the at least one critical parameter by means of the neural network.
However, Kates teaches a machine learning training application that discloses the use of a neural network as a targeted controller (Abstract and ¶ 3-9, 61). The resultant combination would be such that correlation perform by Shelley would now be done by Kates neural network therefore leading to the correlation module comprises a recursive neural network and correlates the at least one operating parameter and the at least one critical parameter by means of the neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Shelley with the neural network of Kates to allow for the controller to continually adapt to the running conditions of the pump system.
Regarding claim 7, Shelley’s modified teachings are described above in claim 7 where the combination of Shelley and Kates further discloses that the neural network comprises a training, wherein during the training the vacuum pump further comprises a sensor configured to measure the at least one critical parameter, and wherein during the training the sensed at least one operating parameter is used as an input value and the at least one critical parameter used as an output value (Kates ¶ 61-62 and 72 detail the training step including augmented input values for training which is being interpreted as the sensed critical value to ensure accuracy of the training). 
Regarding claim 12, Shelley’s teachings are described above in claim 1 but are silent with respect to the correlation module comprises a neural network, wherein the correlation module and the neural network of the correlation module are trained in the following steps: a) determining the at least one operating parameter; b) correlating with a value for the at least one critical parameter; c) comparing the determined value of the at least one critical parameter with the at least one critical parameter measured by a sensor used during training of the correlation module and the neural network; d) on the case of non-conformance or too large a deviation: adapting the correlation module and the neural network and repeating steps a-d; in the case of conformance or a deviation below a predefined limit value: terminating the training; and f) transmitting the trained neural network to vacuum pumps of the same type. 
However, Kates teaches a neural network and method of training said neural network (¶ 3-9, 61-62, 72-74). The resultant combination would be such that wherein the correlation module and the neural network of the correlation module are trained in the following steps: a) determining the at least one operating parameter (Performed by Shelley); b) correlating with a value for the at least one critical parameter (performed by Shelley); c) comparing the determined value of the at least one critical parameter with the at least one critical parameter measured by a sensor used during training of the correlation module and the neural network (Kates ¶61-62 and 72 detail the training step including augmented input values for training which is being interpreted as the sensed critical value to ensure accuracy of the training) ; d) on the case of non-conformance or too large a deviation: adapting the correlation module and the neural network and repeating steps a-d (¶ strata in ¶ 62-64 and noted to be correct if outside an allowable range in ¶ 225-234); in the case of conformance or a deviation below a predefined limit value: terminating the training (¶ 225-234 when an agreeable training model is made); and f) transmitting the trained neural network to vacuum pumps of the same type (Inherent of combination and discloses in ¶ 189-211 of Kates).
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.
Applicant’s argument’s regarding claim 1 have been reviewed but are not found to be persuasive. Applicant states that Shelley teaches the detection/measurement of a pump pressure which is then compared to a known value, and then finally adjusting the vacuum pump until a desired range is obtained. Applicant argues that the pressure produced by a pump is not a pump characteristic. The Examiner does not agree with this statement due to the delivered pump pressure being a characteristic of the operating pump. Applicant makes mention of different parameters and they are welcome to further clarify the required data points in claim one. Furthermore, Shelley is correlating the sensed and checked pump pressure to the speed that the pump must be adjusted to which will produce the desired operating range. In a similar fashion as the pump parameters, Applicant is welcome to further define the correlation module to overcome the prior art of record. The further arguments are directed towards the modifying references when applied to the argument against the primary reference of Shelley. For at least this reason, Applicant’s arguments regarding the proposed failings of the Shelley reference have been reviewed but are not found to be persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746